Citation Nr: 0716722	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to restoration of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to December 
1970.


FINDINGS OF FACT

1. A rating decision dated in July 2002 granted service 
connection for PTSD.

2. A rating decision dated in April 2004 severed service 
connection for PTSD.

3. The grant of service connection for PTSD was not clearly 
and unmistakably erroneous.


CONCLUSION OF LAW

The April 2004 rating decision, wherein the RO severed 
service connection for PTSD, was not proper; thereby 
restoration of service connection is warranted. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.105, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established for PTSD by a July 2002 
rating decision.  A 30 percent disability evaluation was 
assigned.  However, service connection was ultimately severed 
by an April 2004 rating decision.  The veteran argues that 
the severance of his benefits was in error. 

Applicable Law

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

Initially, the Board notes that the RO followed the proper 
administrative procedures to effectuate the severance of 
service connection.  Specifically, the veteran was notified 
of the proposed severance by a November 2003 rating decision, 
and, prior to the effectuation of this severance by the April 
2004 rating decision, he had the opportunity to present 
evidence and argument as to why service connection should not 
be severed.  See 38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 
2002); 38 C.F.R. § 3.105(d) (2006).

To the extent that notification and assistance required by 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006) is 
applicable in a case such as this, it is noted that a cursory 
review of the record reveals that the veteran was provided 
appropriate notice consistent with the applicable law and 
regulations.  Further, given the favorable action taken 
herein below, there is no further action to be undertaken to 
comply with the provisions of the Veterans Claims Assistance 
Act of 2000 or implementing regulations.  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  See 38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(d) (2006).

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480; see also Venturella v. Gober, 10 Vet. App. 340, 342-43 
(1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-41 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v  Brown, 10 Vet. App. 307, 311 (1997).  



Evidence

In this case, the veteran's service medical records showed no 
complaints, symptoms or problems associated with PTSD.  
However, the veteran's service records do show that he served 
in the Republic of Vietnam during the Vietnam War.  His 
military occupational specialty was as a personnel 
specialist.  While he was awarded the Vietnam Service Medal, 
the Vietnam Campaign Medal, and the National Defense Service 
Medal, neither his awards nor his other records reflect 
combat with the enemy.  Multiple service medical records 
indicate treatment for draining or infected pilonidal 
cyst(s).  In several such records, the cyst is noted to be on 
the tailbone, but in others, its location is unstated.  As 
such, whether the veteran had one or more cysts or any cysts 
other than on his tailbone is not clear from these records. A 
January 1970 consultation sheet directed to the "Evac. 
Surgery" notes a diagnosis of pilonidal cyst. A March 1970 
narrative summary indicated that a cyst, location 
unspecified, had undergone surgical marsupialization and that 
the veteran was doing well. 

In February 2002, the veteran first claimed service 
connection for PTSD, stating that he was undergoing treatment 
for PTSD, and that he had been having increased thoughts of 
his time in Vietnam, with trouble sleeping, difficulty 
concentrating, and feeling irritable and isolated. 

In March 2002, the RO received the veteran's records of 
outpatient treatment up to that time at the Morgantown Vet 
Center.  The veteran received treatment for "PTSD 
symptoms."

In April 2002, the veteran submitted a statement in support 
of his claim stating that in Vietnam in the 509th Radio 
Research Unit, at Longh Tranh, between "February 1, 1970, 
and May 31, 1070 [sic]," his outpost was hit several times 
by mortar and rocket attacks.  Although these did not hit his 
company area, they were close enough that they had to seek 
shelter in bunkers.  The veteran felt that his life was in 
danger and he was terrified.  The veteran added that the 
perimeter was attacked in the same period and that he 
witnessed U.S. planes drop napalm on the enemy.  He found 
this horrifying.  His most stressful event was reportedly 
when he was sent to Cam Rahn Bay for surgery to remove a cyst 
from his face.  He was on the surgery ward.  Many of the men 
were amputees, burn patients, and had suffered gunshot 
wounds.  They screamed day and night and the veteran saw some 
die.  He felt terrified and helpless.  He related that he 
still had thoughts daily of these events, and that he could 
not relate to others and felt emotionally numb.  He also 
reiterated some of the statements made in his original claim 
and attached statements from his friends R.H. and J.T.

In April 2002, the veteran's friend and coworker R.H. stated 
that his impression, based on his conversations with the 
veteran and his observation of the veteran when helicopters 
landed at the hospital where they worked, was that the 
veteran was negatively affected in a very detrimental way by 
stressful times in Vietnam.

Also in April 2002, the veteran's friend J.T. stated that the 
veteran, after his Vietnam experiences, was a much different 
person.  He was no longer outgoing and likable with many 
interests and a strong social life.  He was now reclusive, 
nervous when spoken to, angry, and apparently uneasy. 

A VA physician's assistant's note dated in April 2002 
indicated among other things that a diagnosis of PTSD needed 
to be ruled out and that the veteran was being referred to a 
psychiatrist.  The same day, in a separate note, the same 
physician's assistant assessed him as probably having PTSD.  
VA evaluation by a psychiatrist, Dr. S.C., in May 2003 
resulted in an assessment of PTSD, chronic.  The veteran was 
noted to have a restricted affect with a sad, depressed mood, 
and reports of auditory hallucination and paranoid ideation.  
He reported hearing voices of soldiers moaning in pain and 
calling for help on and off.  He denied visual 
hallucinations.  He felt people were watching or following 
him and were out to get him.  He also reported increased 
startle response, hyper vigilance, difficulty sleeping, 
waking to any noise, nightmares, anxiety symptoms, and 
reiterated his aforementioned stressors. 

As noted, service connection was granted in a July 2002 
rating decision.

The veteran continued to receive treatment for PTSD by the VA 
psychiatrist, Dr. S.C.  In June 2003, the RO received copies 
of the veteran's records of continuing PTSD treatment at the 
Vet Center.  He was seen in July 2003 in the VA psychology 
service for individual therapy for PTSD. 

In August 2003, the veteran underwent VA compensation review 
because of a claim for an increased rating for PTSD.  This 
was conducted by R.K., Ph.D., at a different VA location due 
to the veteran being employed at the location where he was 
normally treated.  Dr. R.K. indicated that the veteran's 
electronic (not claims file) medical record contained an 
entry dated 5/1/02 by Dr. D.S. which indicated that 
administration of the "CAPS criterion A section" failed to 
produce indication of exposure to a traumatic event.  The 
Board notes that it may not consider evidence not in the 
claims file.  Relying on this and other reported findings of 
Dr. D.S. which are not available to the Board, as well as his 
own findings, Dr. R.K. concluded that the veteran did not 
have PTSD but did have major depressive disorder, recurrent, 
moderate to severe. It was noted that he was over reporting 
symptoms. 

Updated VA treatment records for PTSD dated through August 
2003 were then received at the RO.  In October 2003, the 
veteran submitted a detailed statement disputing Dr. R.K.'s 
findings and requesting a new examination by a different 
examiner.  He also indicated that the cyst in service was not 
on his face but on his tailbone. 

In October 2003, the veteran underwent VA examination for 
PTSD by S.P., Ph.D.  Dr. S.P. agreed with Dr. R.K. on many 
points but felt that the veteran was malingering, and did not 
have PTSD or a depressive disorder.  The veteran's scores on 
several psychological tests were grossly inflated.  Also in 
October 2003 and again more forcefully in January 2004, the 
veteran's VA psychiatrist, Dr. S.C. reiterated that the 
veteran had chronic PTSD, in his opinion.  In February 2004, 
the veteran saw his VA psychologist H.M., Ph.D., for 
outpatient therapy for PTSD.

The veteran has submitted a private psychiatric report, dated 
June 2004, of F.J.W., M.D., who stated that he had examined 
the veteran and that his diagnosis was PTSD and reactive 
depression, directly related to the service-related PTSD.  
Dr. F.J.W. stated that he had reviewed the VA examinations 
and that they were "generally" informative to Dr. F.J.W., 
but he did take exception to the indication that the veteran 
had only depressive disorder.  Dr. F.J.W. had served in the 
Army in the 1970's and had evaluated numerous active duty and 
former soldiers.  He felt that the veteran did not meet the 
criteria for simple depressive disorder.  Rather, the veteran 
had severe, progressive PTSD, clearly related to activities 
in the Army.  

The veteran continued to receive VA psychiatric treatment for 
PTSD from Dr. S.C. and from the Vet Center through at least 
October 2004, which is the last date for each of these 
providers' treatment on file. 

In December 2004, the veteran underwent VA examination by 
B.B., Ph.D., and B.L., Ph.D., for the purpose of reconciling 
the diagnosis.  Drs. B.B. and B.L. agreed that the veteran 
had dysthymic disorder unrelated to military service, and a 
personality disorder, and that his reported stressors did not 
meet "criterion A, [of DSM-IV]" which required that the 
person experienced, witness, or was confronted with an event 
or events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others."  Dr. B.B. and B.L. were certain that experiences 
while recovering from surgery in the hospital in Vietnam 
could not satisfy the criteria of a traumatic stressor.  It 
was felt that the veteran over reported the severity of his 
symptoms. 

In February 2005, yet another private psychiatrist, Dr. G.A., 
opined that the veteran has PTSD, apparently progressive and 
severe, secondary to in-service stressors, especially 
hospitalization at Cam Rahn Bay and combat.  


Analysis

The Board reiterates that the issue in this case is whether 
the original grant of service connection for PTSD was clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(d).  As a rule, this is the kind of error of fact or 
law "to which reasonable minds could not differ."  See Fugo 
v. Brown, supra.  The error must be undebatable.  As to 
facts, this means more than a simple disagreement as to how 
the facts were weighed or evaluated.  As to law, this means 
that that the applicable law or regulation was incorrectly 
applied.  Finally, it must be the sort of error which, had it 
not been made, would have manifestly changed the outcome of 
the original decision.  See Damrel v. Brown, supra.  

Applying these rules to the facts of this case, it is 
apparent that it was not clearly and unmistakably erroneous 
for the RO to grant service connection for PTSD.  The Board 
will apply these rules to the first element of service 
connection for PTSD, medical evidence diagnosing PTSD.  See 
38 C.F.R. § 3.304(f).  While there is amazing disparity of 
opinion on this point, at all relevant times, there has been 
competent medical evidence of record of PTSD in the record.  
The Board is mindful of the Court's determination that a 
"clear" and uncontradicted diagnosis of PTSD is no longer 
required.  See Cohen v. Brown, supra.  

The Board will now turn to the second element of PTSD, 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f).  In 
this case, the service medical records show that the veteran 
did undergo surgical marsupialization of a cyst, regardless 
of its location, tailbone or face.  He has consistently 
claimed that his most disturbing stressor was being exposed 
to other soldiers who had been injured in combat on that 
surgical ward, describing burn victims, amputees, gunshot 
victims and deaths on the wards, as well as cries for help, 
moans of pain, etc., and feeling intense horror at the 
situation of these other patients.  As such, the veteran's 
presence on the hospital unit corroborates his statement that 
he experienced exposure to these other patients, and, a 
stressor need not be corroborated in every detail.  See 
Suozzi v. Brown, supra.  The Board therefore finds it was not 
clear and unmistakable error to determine that there was 
credible supporting evidence that this event had occurred.  
See 38 C.F.R. § 3.304(f).

The Board will now turn to the third and final element of 
service connection for PTSD:  medical evidence of a link 
between current symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The Board has carefully considered the 
various medical and psychological statements for and against 
the possibility of anyone being sufficiently horrified by the 
veteran's hospital exposures to trigger PTSD.  However, the 
Board is mindful that one such exposure, witnessing deaths, 
is specifically contemplated by the DSM-IV as a PTSD 
stressor.  See DSM-IV, Diagnosis 309.81, PTSD, Criteria A.  
And, the Court has noted that a susceptible person could have 
PTSD under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." See Cohen v. Brown, supra.  As 
such, the Board finds no clear and unmistakable error in 
accepting the ample, although much contradicted, competent 
medical evidence of a link between the veteran's PTSD and the 
stressor, his hospital experiences.  

The Board will not consider the other alleged stressors, 
including mortar and rocket attacks on the outpost and 
perimeter attacks.  Neither at the time of the original grant 
of service connection, nor currently, is there any credible 
supporting evidence on file for these stressors (nor has any 
stressor verification been undertaken as to them).  See 
38 C.F.R. § 3.304(f), requiring credible supporting evidence 
of stressors.  

The Board reiterates that it is not permitted to find clear 
and unmistakable error simply because it disagrees as to how 
the facts were weighed or evaluated.  See Damrel v. Brown; 
Russell v. Principi, supra.  And, in the veteran's favor, the 
Board cannot overlook that he has consistently claimed that 
his most terrifying stressor was the hospital exposures.  
More importantly, in the medical reports on file wherein the 
examiner diagnosed PTSD, it is clear that the examiner feels 
that the PTSD is due to the veteran's reported stressors, 
particularly his hospital experience.  Agreement with this 
stressor as triggering his PTSD is therefore amply reflected 
in the records of the doctors who support his diagnosis of 
PTSD.  Thus, it would not be clear and unmistakable error, in 
2002 or now, for the RO to accept the evidence on file as 
medical evidence of a link between current symptoms and in-
service stressors.  38 C.F.R. § 3.304(f).

The Board is highly mindful of the other, repeated, medical 
evidence of malingering, magnification of symptoms, 
overinvestment in the claims process, etc.  And, the Board 
stresses that it makes no observations as to the severity of 
the veteran's PTSD disability.  However, the burden of proof 
necessary to sever entitlement to a service-connected benefit 
is upon the Government.  In this instance, although there is 
medical evidence that the veteran does not have PTSD, this 
evidence does not rise to the level of clear and 
unmistakable, meaning, undebatable, error.  The Board must 
therefore conclude that the April 2004 rating decision, 
wherein the RO severed service connection for PTSD, was not 
proper.  Thus, restoration of service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. § 
3.105.


ORDER

Service connection for PTSD is restored; and the appeal is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


